DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 12 are objected to because the use of parentheses suggests that the language between them is optional.  It is suggested that they are removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2012/0316266).
With respect to claims 1, 3-7, and 9, Koyama discloses silane-treated metal oxide fine particles (abstract), wherein the metal oxide fine particles include a metal oxide colloidal core having an average particle size of 5-60 nm (claimed metal oxide colloid particles (A)) coated with silicon dioxide-stannic oxide complex having primary particle diameter of 1-4 nm (claimed inorganic oxide colloid particles (B)) (page 19, claim 1).  Koyama discloses that the silane is of (R1)aSi(X)4-a or formula (III) (R13Si)2NH (paragraph 0066), wherein R1 includes aromatic heterocyclic group pyrazolyl (5-member nitrogen ring with two nitrogen) and pyridyl (6-member nitrogen ring with one nitrogen) and X is hydroxy or C1-4 alkoxy group (paragraph 0064-0072).  The silane-treated metal oxide fine particles have an average particle diameter of less than 100 when dispersed in an organic solvent (paragraph 0137).
Koyama fails to disclose with sufficient specificity selecting a silane compound with nitrogen-containing heterocyclic group.
While Koyama does not exemplify a silane with a nitrogen-containing heterocyclic group, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a pyrazolyl or pyridyl group given that Koyama teaches each one.
With respect to claim 2, Koyama discloses that the mass relation of the organic silicon compound (organosilicon) to the modified metal oxide colloidal particle is 0.01-0.50 (paragraph 0024), which provides for an amount of organosilicon compound based on total mass of modified metal oxide colloidal particles is 1-50 mass %.
With respect to claim 8, Koyama discloses that the metal oxide colloidal core includes oxides of Ti, Fe, Zr, Sn, Ta, Nb, Y, Mo, W, Pb, In, and Bi (paragraph 0049).
With respect to claim 10, the metal oxide fine particles have an interface between core and surface of zirconium oxide (paragraph 0051).
With respect to claim 11, Koyama discloses dispersing the modified metal oxide collodidal particle in a sol (abstract).
With respect to claim 14, Koyama discloses adding a polymerizable compound which includes acrylic and epoxy resin (paragraph 0123) which are thermosetting resins.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2012/0316266) in view of Yajima (US 5,366,545).
The discussion with respect to Koyama in paragraph 3 above is incorporated here by reference.
With respect to claims 12 and 14, Koyama discloses that its colloidal particles is used in the technical field of a hard coating agent and anti-reflective agent (paragraph 0022), however, it fails to disclose how the coating is prepared.
Yajima discloses coating composition comprising an organosilicon compound and modified metal oxide composite colloidal particles (abstract) for use in hard coating films and anti-reflective coatings thereon (col. 1, lines 6-12).  The organosilicon compound includes those of formula (R1)a(R3)bSi(OR2)4-(a+b) (reads on claimed formula (I)) (col. 2, lines 8-22) and/or (OX)3-aSi(R4a)—Y—Si(R4)-(OX)3-a (reads on formula II) (col. 2, lines 23-34).    The organosilicon compound also reads on thermosetting resin of claim 14.
Given that both Koyama and Yajima are drawn to metal oxide composite colloidal particles for use in optical hard coating films and further given that such coatings are advantageously prepared from the organosilicon compounds taught by Yajima, it would have been obvious to one of ordinary skill in the art to utilize the organosilicon compounds of Yajima to prepare a hard coating film with the metal oxide particles of Koyama.
With respect to claims 13 and 15, Yajima discloses that the modified metal oxide particles are added in an amount of 1-500 parts by weight per 100 parts by weight of the organosilicon compound (col. 5, lines 59 to col. 6, line 3), which converts to 5-10000 parts by weight (S) or (K) per 100 parts by weight (T).  In Example 1 (col. 9, lines 18-34), 142 parts by weight of organosilicon compound is mixed with 145 parts by weight of modified metal oxide particles (from 460 parts by weight of sol containing 31.5 wt % metal oxide), which provides for about 100 parts by weight silicon compound per 100 parts by weight of the modified metal oxide particles.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize relative amounts of modified metal oxide colloid particles of Koyama and relative amounts of organosilicon compound of Yajima to prepare the claimed coating composition.
With respect to claims 16 and 17, Yajima discloses preparing optical material having cured coating thereof (col. 8, lines 26-29; col. 9, lines 36-45) which has applied thereon an antireflection film (col. 9, lines 46-54).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/796,823 (published as US 2020/0369895). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘823 claims a coating composition comprising modified metal oxide colloid particles having an average particle diameter of 2-100 nm and an organosilicon compound comprising an organosilicon compound having a nitrogen-containing heterocyclic group that is bonded to the surface of the metal oxide colloid particles, wherein the metal oxide colloid particles includes metal oxide colloid particles having an average particle diameter of 2-60 nm as nuclear with the nuclei surface coated with a coating of inorganic oxide colloid particles having an average particle diameter of 1-4 nm.  While US appl ‘823 is drawn to a coating composition, the coating composition includes inorganic oxide particles like presently claimed and therefore anticipates instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn